—Judgment, Supreme Court, New York County (William Davis, J., and a jury), entered February 23, 1999, awarding damages, before structuring, in favor of plaintiff Silfverschiold of *148$750,000 for past pain and suffering and $1,000,000 for future pain and suffering, in favor of plaintiff Hvistendahl of $600,000 for past pain and suffering and $850,000 for future pain and suffering, and in favor of plaintiff Store of $250,000 for past pain and suffering and $250,000 for future pain and suffering, unanimously modified, on the facts, to vacate awards for future pain and suffering as to plaintiffs Silfverschiold and Hvistendahl and direct a new trial on the issue of their' damages for future pain and suffering, and otherwise affirmed, without costs, unless said plaintiffs, within 30 days of the date of this order, stipulate to reduce the awards for future pain and suffering, respectively, to $850,000 in favor of plaintiff Silfverschiold, and $700,000 in favor of plaintiff Hvistendahl, and to the entry of an amended judgment in accordance therewith.
The awards for future pain and suffering as to said two plaintiffs deviate materially from what is reasonable compensation to the extent indicated (cf., Po Yee So v Wing Tat Realty, 259 AD2d 373; Salop v City of New York, 246 AD2d 305; Zavurov v City of New York, 241 AD2d 491). Concur — Sullivan, J. P., Nardelli, Mazzarelli and Friedman, JJ.